Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27th November 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The claim limitation of claim 1 recites “a measuring unit… an interactivity calculator…” which use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. 
It is interpreted that both of the means are structured inside a “first device” and a “second device” and, wherein figure 4 of the applicant’s specification shows structure for both of the means.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the measuring system according to claim 8, wherein, if the measuring system is a measuring system according to claims 4 to 6” which renders the claim ambiguous because a claim cannot depend on a part of a claim, also it appears that claim 10 is dependent on two claims. ---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 10, 13 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ketonen et al (US 2017/0339584 A1).
Claim 1. Ketonen shows a measuring system (fig. 1), comprising  	a first measuring device (figs. 1 and 7: UE 115) and a second measuring device (fig. 1: target test device 122, 123, 131 or 133), wherein  	the first measuring device comprises  	a measuring unit (fig. 7: wireless test data collection and delivery module 719), configured to  	successively transmit at least one first data packet to the second measuring device ([0058]: tests are run using the networking resources of the device through the wireless access circuitry then results of each test which may include, but are not limited to steady state signal strength, variability in signal strength, signal to noise ratio, current percentage of network traffic versus network capacity, radio attachment latency, resource request latency, location of the test device…), wherein  	the second measuring device is configured to attempt to receive the at least one first data packet, to, for each received first data packet (fig. 1: UE 115 sends to test devices 122, 123, 131 or 133 to receive),  	respond by transmitting a second data packet to the first measuring device ([0058]: … and ping response time are collected and transmitted to the central analysis server by direction of wireless test data collection and delivery module), wherein  	the first measuring device comprises an interactivity calculator (fig. 7: wireless network service quality test framework application 718), configured to  	calculate an interactivity score based on the determined latency ([0052]: these remote test devices then run the tests specified in test suite 202, which are attached to a unique test suite specific ID, such as but not limited to wireless signal strength at test device location; wireless network BSSID; ability and latency logging onto the wireless network; negotiated wireless standard; signal level, wireless signal band or bands offered; ping round trip times; ability to upload and download data to LAN resident and cloud based dedicated targets, if available, measuring latency, data bandwidth, voice quality, video quality, packet loss, jitter; ability to access specified web pages and retrieve resources; [0060]: correlation between very positive performance test readouts and a similar user perception of service quality solidifies the validity test). 
Claim 14. Ketonen shows a measuring method (abstract), comprising:  	transmitting, by a first measuring device (figs. 1 and 7: UE 115), at least one first data packet to a second measuring device ([0058]: tests are run using the networking resources of the device through the wireless access circuitry then results of each test which may include, but are not limited to steady state signal strength, variability in signal strength, signal to noise ratio, current percentage of network traffic versus network capacity, radio attachment latency, resource request latency, location of the test device…),  	attempting to receive the at least one first data packet, by the second measuring device (fig. 1: UE 115 sends to test devices 122, 123, 131 or 133 to receive),  	responding by transmitting a second data packet to the first measuring device, by the second measuring device ([0058]: … and ping response time are collected and transmitted to the central analysis server by direction of wireless test data collection and delivery module),  	attempting to receive the at least one second data packet, by the first measuring device (fig. 10: receive test results),  	determining a latency between transmitting the at least one first packet and receiving the at least one second data packet, by the first measuring device ([0006]: radio attachment latency and success, ping latency, remote resource access latency and remote resource download bandwidth among many other parameters possible wherein test parameters define details of the tests, including networks to be tested and target servers to be used in the test), and  	calculating an interactivity score based on the determined latency, by the first measuring device ([0052]: these remote test devices then run the tests specified in test suite 202, which are attached to a unique test suite specific ID, such as but not limited to wireless signal strength at test device location; wireless network BSSID; ability and latency logging onto the wireless network; negotiated wireless standard; signal level, wireless signal band or bands offered; ping round trip times; ability to upload and download data to LAN resident and cloud based dedicated targets, if available, measuring latency, data bandwidth, voice quality, video quality, packet loss, jitter; ability to access specified web pages and retrieve resources; [0060]: correlation between very positive performance test readouts and a similar user perception of service quality solidifies the validity test). 
---------- ---------- ----------
Claim 2. Ketonen shows the measuring system according to claim 1, wherein  	the measuring unit is configured to  	attempt to receive the at least one second data packet ([0058]: … and ping response time are collected and transmitted to the central analysis server by direction of wireless test data collection and delivery module), and to  	determine a latency between transmitting the at least one first data packet and receiving the at least one second data packet ([0006]: radio attachment latency and success, ping latency, remote resource access latency and remote resource download bandwidth among many other parameters possible wherein test parameters define details of the tests, including networks to be tested and target servers to be used in the test), wherein  	the interactivity calculator is configured to calculate the interactivity score as the determined latency ([0060]: correlation between very positive performance test readouts and a similar user perception of service quality solidifies the validity test). 
Claim 4. Ketonen shows the measuring system according to claim 1, wherein  	the measuring unit is configured to  	successively transmit a plurality of first data packets to the second measuring device (fig. 1: UE 115 sends to test devices 122, 123, 131 or 133; [0058]: tests are run using the networking resources of the device through the wireless access circuitry then results of each test which may include, but are not limited to steady state signal strength, variability in signal strength, signal to noise ratio, current percentage of network traffic versus network capacity, radio attachment latency, resource request latency, location of the test device…), wherein  	the second measuring device is configured to  	attempt to receive the plurality of first data packets(fig. 1: UE 115 sends to test devices 122, 123, 131 or 133 to receive), wherein  	the measuring unit is configured to  	attempt to receive the plurality of second data packets (fig. 10: receive test results), and to  	determine the latency between transmitting each of the plurality of first packets ([0006]: radio attachment latency and success, ping latency, remote resource access latency and remote resource download bandwidth among many other parameters possible wherein test parameters define details of the tests, including networks to be tested and target servers to be used in the test) and  	receiving each corresponding second data packet of the plurality of second data packets (fig. 10), and wherein  	the interactivity calculator is configured to  	calculate the interactivity score based on the determined latencies ([0060]: correlation between very positive performance test readouts and a similar user perception of service quality solidifies the validity test). 
Claim 5. Ketonen shows the measuring system according to claim 4, wherein  	the measuring unit is configured to  	send the first data packets at a data packet frequency ([0056]: these test may recur automatically at set time intervals indefinitely, recur a predetermined number of times either regularly or pseudo-randomly, or occur one time only), and wherein  	the data packet frequency is pre-defined or user-selectable ([0009]: one or more selected service quality parameters graphically over a pre-selected time period). 
Claim 6. Ketonen shows the measuring system according to claim 4, wherein  	the interactivity calculator is configured to  	calculate the interactivity score based on a jitter of the determined latency ([0043] and [0052]: jitter), and/or  	based on a data packet loss rate determined by the interactivity calculator as a ratio of transmitted first data packets not resulting in a reception of a corresponding second data packet (one condition required). 
Claim 7. Ketonen shows the measuring system according to claim 1, wherein  	the first measuring device comprises  	a display (fig. 9), and wherein  	the first measuring device is configured to  	display the interactivity score on the display (fig. 12). 
Claim 8. Ketonen shows the measuring system according to claim 7, wherein  	the first measuring device is configured to  	display the interactivity score as a distance between a first symbol and a second symbol on the display (fig. 12; [0064]). 
Claim 9. Ketonen shows the measuring system according to claim 8, wherein 	the first measuring device is configured to  	display the second symbol in a color dependent upon the interactivity score ([0052]: given possession of floorplans and wireless access point maps, the system may also display service quality, coverage, congestion, failures, errors, user feedback and similar factors as colored topographical like maps to make interpreting the data and possible problem areas as easy as possible). 
Claim 10. Ketonen shows the measuring system according to claim 8, wherein,  	if the measuring system is a measuring system according to claims 4 to 6,  	the first measuring device is configured to  	update the distance between the first symbol and the second symbol on the display after each transmission of a first data packet ([0047]: assessing characteristics of the roaming behavior can be done be measuring signal level, signal to noise ratio, used data rate, throughput, packet loss and other parameters before and after the roaming event 1800 and measuring the time gap between the last data packet from previous access point and the first packet from the new access point provides information on the packet flow interruptions, which are especially important for real time traffic like voice) and/or  	after each reception of a second data packet ([0047]: assessing characteristics of the roaming behavior can be done be measuring signal level, signal to noise ratio, used data rate, throughput, packet loss and other parameters before and after the roaming event 1800 and measuring the time gap between the last data packet from previous access point and the first packet from the new access point provides information on the packet flow interruptions, which are especially important for real time traffic like voice). 
Claim 13. Ketonen shows the measuring system according to claim 8, wherein,  	if the measuring system is a measuring system according to claim 6,  	the first measuring device is configured to  	display the second symbol at a size, dependent upon the jitter of the determined latency ([0043] and [0052]: jitter), and/or  	the first measuring device is configured to  	display the second symbol with a blurriness, dependent upon the jitter of the determined latency (one condition required), and/or  	the first measuring device is configured to  	display the second symbol with a transparency, dependent upon the data packet loss rate (one condition required), and/or  	the first measuring device is configured to  	display the second symbol with a color, dependent upon the data packet loss rate ([0052]: given possession of floorplans and wireless access point maps, the system may also display service quality, coverage, congestion, failures, errors, user feedback and similar factors as colored topographical like maps to make interpreting the data and possible problem areas as easy as possible). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al in view of Nadeau (US 2020/0059428 A1).
Claim 3. Ketonen shows the measuring system according to claim 1; Ketonen does not expressly describe wherein 	the interactivity calculator is configured to  	calculate the interactivity score by a linear perception function based on the determined latency or by a non-linear perception function based on the determined latency.Nadeau teaches feature of calculating an interactivity score by a linear perception function based on a determined latency or by a non-linear perception function based on the determined latency ([0095]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the calculating feature as taught by Nadeau in the measuring system of Ketonen to facilitate gathering and calculating latency quality scores.
---------- ---------- ----------
 	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al in view of Walkin et al (US 2020/0057555 A1).
Claim 11. Ketonen shows the measuring system according to claim 8; Ketonen does not very expressly describe wherein  	the first measuring device is configured to  	display the first symbol and the second symbol moving by a movement distance along a movement path over the display at each update of the distance. Walkin teaches feature of displaying a first symbol and a second symbol moving by a movement distance along a movement path over a display at each update of the distance ([0466]-[0467]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the displaying features as taught by Walkin in the measuring system of Ketonen to easier obtain information concerning a location and orientation to a user.
Claim 12. Ketonen, modified by Walkin, shows the measuring system according to claim 11, wherein  	the movement distance is pre-set or user-selectable (Walkin, figs. 5A28-29; [0183] and [0202]), and/or wherein  	the movement path is pre-set or user-selectable or directly user-controllable (Walkin, figs. 5A28-29; [0183] and [0202]). 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Tornqvist et al, US 2015/0306498 A1: a method for participating in an interactive event, wherein the program instructs a processing element to perform the following steps: receiving a request from at least one client device for participating in an interactive event; determining a client device clock offset of the at least one client device with respect to a server clock; determining a personal input clock offset of at least one personal input with respect to the server clock; transmitting the event to the at least one client device to be shown on a display; receiving at least one packet from the at least one personal input, the packet including a score, wherein the score is generated by comparing sensor data to reference data, and wherein the score is generated by the personal input; and transmitting the score to the at least one client device to be shown on the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th February 2021